Title: From John Adams to William Temple Franklin, 18 January 1781
From: Adams, John
To: Franklin, William Temple



Amsterdam January 18. 1781
Dear Sir

Your kind Letter of the Eleventh, came to my Hand Yesterday. I am much obliged to you Sir, for the News, you were So good as to communicate: but as I think with you, there are Circumstances in it, which are very suspicious, I shall not dare to make much Use of it, at present. There is however authentick Intelligence which is very comfortable.
I take this hand Bill &c to be pure, Fabrication, for the purpose of frightening Clinton, Cornwallis and Leslie. I am Sorry that our Countrymen imitate their Ennemies, in this dirty Trick of lying, which is ever considered as a Proof of weakness, and never answers the End. This instance however would do good, if it should give a hint to our Allies to adopt Such a Measure.
I am more particularly obliged to you, for the Form of a Bill Book you are So good as to send me. I had before formed a Book, nearly in the Same manner, in which I had entered all the Bills hitherto presented to me, and accepted by me, but there are Some particulars in yours, which are material Improvements upon mine, especially the Alphabet, which I shall avail myself of. You have explained it very handsomely as well as clearly, and I think I comprehend it perfectly.
The States General resolved last Fryday to grant Letters of Marque and yesterday they were given out. The Manifesto waits for the Courier from Petersbourg. The Dutch look up to Russia, or rather to the Neutral Union, more than they ought, perhaps, for although I hope they will be supported by the northern Powers, yet I think they are able, and I wish they were willing to depend more upon themselves.

When shall we see the Unravelling of this great Plott? It will be a beau Spectacle, if 9 or 10 nations, should be at war with one, at once. At present I dont See, how, it can be avoided. The English as usual, have been so decided, and have committed the Dignity of the Crown and the Pride of the Nation So far, that I dont See, how they can rescind. And the Neutral Confederacy, are on the other Hand, So far pledged, that there is no Retreat. If the Power of Great Britain can rise Superiour to all this, her pretended Omnipotence, will no longer be thought an Hyperbole. With respectfull Compliments to his Excellency, I have the Honour to be, with great Regard, sir your most obedient Servant

John Adams

